United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3663
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *    Appeal from the United States
                                     *    District Court for the
v.                                   *    Northern District of Iowa.
                                     *
Kenny Siepker,                       *    [UNPUBLISHED]
                                     *
           Defendant-Appellant.      *
                                ___________

                             Submitted: October 21, 2003
                                Filed: October 31, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and MURPHY, Circuit
Judges.
                         ___________

MURPHY, Circuit Judge.

       Kenny Siepker was convicted by a jury of conspiracy to distribute
methamphetamine with intent to distribute, possessing methamphetamine with intent
to distribute, possession of a firearm by an unlawful user of controlled substances,
and felon in possession of a firearm, in violation of 21 U.S.C. § 846, 21 U.S.C. §
841(a)(1), 18 U.S.C. §§ 922(g)(1) and (g)(3) respectively. The district court1
sentenced Siepker to 372 months. Siepker appeals his conviction on the conspiracy

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, sitting by designation.
count, arguing that the evidence was insufficient to establish that he conspired or
reached an agreement with two or more persons to distribute methamphetamine. We
affirm.

       In reviewing the sufficiency of the evidence, we view the evidence in the light
most favorable to the jury's verdict, giving it the benefit of all reasonable inferences.
United States v. Oleson, 310 F.3d 1085, 1088 (8th Cir. 2002). A verdict such as this
will be reversed only where no reasonable jury could have found the defendant guilty
beyond a reasonable doubt. Id.

       The prosecution presented ample testimonial and physical evidence against
Siepker at trial. Four witnesses testified at Siepker's trial that they supplied him with
large quantities of methamphetamine on a regular basis from as early as 1998 through
2002. Six individuals testified about purchasing methamphetamine from him on
multiple occasions, and several stated that he had frequently allowed them several
days to resell some of the drugs before collecting payment. Physical evidence seized
during a search of Siepker's house included countersurveillance equipment (night
vision scopes, binoculars, radio scanners, and police codes), an electronic scale, a
large number of small baggies, and a small amount of methamphetamine.

        After reviewing the record, we conclude that there was more than enough
evidence for a reasonable jury to find Siepker guilty of conspiracy to possess with
intent to distribute methamphetamine. Accordingly, the judgment of the district court
is affirmed.

                          ___________________________




                                          -2-